DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Terminal Disclaimer
The terminal disclaimer filed on March 5, 2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of any patent granted on Application No. 17/029,261 has been reviewed and is accepted.  The terminal disclaimer has been recorded.
The terminal disclaimer filed on March 5, 2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of Patent No. 10,821,389 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Allowable Subject Matter
Claims 1 – 9 are allowed.
The following is an examiner’s statement of reasons for allowance:
	Firstly, the examiner notes the properly filed terminal disclaimers overcome the previous non-statutory double patenting rejections.
	In regard to independent claim 1, Nowak (US 7,410,520) and Davis (US 5,797,975) represent the closest prior art. Both teach filter units with frames that are connected together with hinge connections. As shown in figure 2, Nowak discloses filter frames (12, 14) that are connected with a hinge (44). As shown in figure 4, Davis similarly shows a plurality of filter frames (10) that are connected with hinge arms (36). Neither Nowak nor Davis teaches or suggests and arrangement wherein the filter frames include a first frame including a first side and a second side that is opposite to the first side, a second frame including a first side and a second side that is opposite to the first side, the first side of the second frame being rotatably connected to the second side of the first frame, a third frame including a first side and a second side that is opposite to the first side, the first side of the third frame being rotatably connected to the second side of the second frame, and a fourth frame including a first side and a second side that is opposite to the first side, the first side of the fourth frame being rotatably connected to the second side of the third frame and the second side of the fourth frame being rotatably connected to the first side of the first frame, wherein the filter frame is configured to rotate between an open position and an overlapped position, wherein, in the open position, the first frame, the second frame, the third frame, and the fourth frame form a rectangle, and wherein, in the overlapped position, an angle between the first frame and the second frame is less than 90 degrees, an angle between the third frame and the fourth frame is less than 90 degrees, an angle between the second frame and the third frame is greater than 90 degrees, and an angle between the fourth frame and the first frame is greater than 90 degrees.
	Such a hinge arrangement is known, see for example Hale (US 2012/0067228), JP 2010-21740, and FR 2572633. Hale is directed to a portable grill (001) that has two long sides (200) and two short sides (100) with hinges (212) at each corner such that it can be folded to be compacted. JP 2010-21740 discloses a portable electronic device that can be folded in a similar manner, as shown in figure, and whose function depends on how it is folded. FR 2572633 discloses a foldable piece of furniture that includes the same type of hinge arrangement, as shown in figure 3. While such a hinge arrangement is known, there is no motivation in these references or any other prior art to include such a hinge arrangement in a filter unit to connect four filter frames together. Claims 2 – 9 depend form claim 1 and are allowed for at least the same reason as claim 1.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Robert Clemente whose telephone number is (571)272-1476.  The examiner can normally be reached on M-F 7-3.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Heidi Kelley can be reached on 571-270-1831.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 


/ROBERT CLEMENTE/Primary Examiner, Art Unit 1773